FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                           November 28, 2014
                                     TENTH CIRCUIT
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court


    SIMAO PEDRO CATCHAI,

          Petitioner,

    v.                                                         No. 14-9549
                                                           (Petition for Review)
    ERIC H. HOLDER, JR., United States
    Attorney General,

          Respondent.




                               ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.



         Pro se petitioner Simao Pedro Catchai is a native and citizen of Angola in the

United States on an expired nonimmigrant-visitor visa. In proceedings before an

*
 After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
immigration judge (IJ) and the Board of Immigration Appeals (BIA) he sought asylum,

withholding of removal, and protection under the United Nations Convention Against

Torture (CAT) on the basis of political persecution. On review of Mr. Catchai’s account

of being forced to flee Angola after criticizing its ruling political party, the IJ found him

not credible and ordered his removal. The BIA affirmed. Exercising jurisdiction under

8 U.S.C. § 1252(a), we deny the petition for review.

I.     BACKGROUND

       A.     The Persecution Claim

       Mr. Catchai gives the following account of what led him to the United States: He

was the pastor of a 700-member church in Angola. Hoping to attend a ministers’

conference in the United States in June 2008, he applied for a visa but did not receive it

in time to attend. Later, however, it came in handy.

       Angola was in the midst of its first legislative elections since 1992. The country’s

ruling party, the Popular Movement for the Liberation of Angola (MPLA), dominated the

state-run media apparatus and distributed cash, vehicles, refrigerators, water, and other

items to churches and other entities to encourage their support for the MPLA. Sometime

in June or July 2008 the MPLA asked Mr. Catchai to participate in a “friendship of the

government and the church.” R. at 76. He declined and was threatened by local

authorities with “offenses against the security of the state,” though he was not arrested.

Id. at 135.


                                              2
       The election was held on September 5 and 6, 2008. The MPLA won more than

80% of the parliamentary seats. On October 26, the day the election results were

published, Mr. Catchai spoke to his congregation, criticizing the election as fraudulent

and unfree. That night, he and two church members were at his house (his wife was not)

when two police cars arrived. Several men exited the cars, entered the house’s living

room, and began questioning the two church members. Mr. Catchai was in the adjacent

bedroom but could see through the curtains that the men were wearing masks and civilian

clothes, although two or three also had military badges on their belts. He became fearful

because in Angola’s recent past people who criticized the government would be killed by

government agents who concealed their identities. He escaped through a bedroom

window and was shot at twice as he fled.

       Mr. Catchai hid in a nearby abandoned house, then later that night caught a ride to

a village in a neighboring province, where he stayed for more than a month before

moving to Angola’s capital of Luanda. He had been to Luanda many times before and

had left clothes and his passport with a friend there. He arranged to fly to South Africa in

December 2008. On the day of his flight he was stopped by an immigration officer at the

airport and told he was to be arrested. The officer relented, however, upon learning that

he shared the same family name as Mr. Catchai.

       Soon after Mr. Catchai flew to South Africa, he was joined by his wife. In

February 2009, however, an outbreak of xenophobia swept South Africa, motivating him


                                             3
to leave the country. He came to the United States on April 1, 2009, on his still-

unexpired visa. His wife remains in South Africa.

       B.     Procedural History

       On January 11, 2010, Mr. Catchai applied for asylum. His application was denied

and his removal hearing was held before an IJ on March 26, 2012. He was represented

by counsel at the hearing. The IJ found that the documents presented by Mr. Catchai to

support his account of escaping from Angola were vague, inconsistent with his testimony,

and not properly authenticated, and that the background material submitted by

Mr. Catchai, such as State Department reports, indicated that Angola’s 2008 election was

generally peaceful. Consequently, the IJ found him not credible, denied his application,

and ordered his removal. Mr. Catchai appealed through counsel to the BIA, which in a

panel decision upheld the IJ’s determinations.

II.    DISCUSSION

       A.     Statutory and Regulatory Framework

       “To obtain asylum, petitioners must prove that they are refugees as defined in

8 U.S.C. § 1101(a)(42)(A), and then persuade the Attorney General to exercise his

discretion to grant relief under 8 U.S.C. § 1158(b).” Uanreroro v. Gonzales, 443 F.3d
1197, 1202 (10th Cir. 2006) (internal quotation marks omitted). “Applicants are refugees

if they can demonstrate they are unwilling or unable to return to their country because of

past persecution or a ‘well-founded fear’ of future persecution, which is ‘on account of

race, religion, nationality, membership in a particular social group, or political opinion.’”
                                              4
Id. (quoting 8 U.S.C. § 1101(a)(42)(A)). To obtain withholding of removal or protection

under the CAT, Mr. Catchai must show, respectively, that if returned to his home country

he faces “a clear probability of persecution” or will more likely than not be tortured. Id.

(internal quotation marks omitted).

       B.     Standard of Review

       We review the BIA’s legal conclusions de novo, see Hayrapetyan v. Mukasey,

534 F.3d 1330, 1335 (10th Cir. 2008), but “administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.”

8 U.S.C. § 1252(b)(4)(B). We have interpreted this statutory command to require that

factual determinations be “supported by reasonable, substantial and probative evidence

considering the record as a whole.” Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir.

2004). And more specifically, an adverse credibility determination must be supported by

“specific, cogent reasons” for disbelieving the applicant’s testimony. Id. (internal

quotation marks omitted). Because Mr. Catchai’s application was reviewed by a three-

member panel of the BIA, our review focuses solely on the grounds stated in the BIA’s

opinion, though we may supplement our understanding of those grounds by reference to

the IJ’s decision. See Uanreroro, 443 F.3d at 1203‒04.

       C.     Mr. Catchai’s Arguments

              1.     Additional Corroborative Evidence

       Mr. Catchai argues that the BIA erred by failing to recognize that the IJ had an

obligation to request additional corroborating evidence from him if his initial showing
                                             5
was insufficient to meet his burden of proof. Construing this pro se argument liberally,

see United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009), we note that “[w]here

the trier of fact determines that the applicant should provide evidence that corroborates

otherwise credible testimony, such evidence must be provided unless the applicant does

not have the evidence and cannot reasonably obtain the evidence.” 8 U.S.C.

§ 1158(b)(1)(B)(ii) (asylum proceedings); see also id. § 1229a(c)(4)(B) (for removal

proceedings). This statute, however, does not affirmatively obligate the trier of fact to

request corroborating evidence. Further, such a request first requires the trier of fact to

find the testimony to be “otherwise credible.” Here the IJ did not so find, and the BIA

agreed. The BIA credited the IJ’s adverse credibility determination for the following

reasons: (1) Mr. Catchai’s testimony was inconsistent with other evidence of when he

received various documents from church associates in Angola that purported to

corroborate his story; (2) the certificate of translation of those documents apparently

preceded Mr. Catchai’s alleged reception of them; (3) the statements in the documents

were vague; (4) Mr. Catchai could not authenticate the signatures of the documents’

purported authors; and (5) the background materials did not support his account. These

reasons are properly based on the record, and Mr. Catchai does not challenge the

underlying findings. Consequently, his argument (and any implicit challenge to the

credibility finding) is unavailing.




                                              6
              2.     Due Process

       Mr. Catchai next argues that he was denied due process under the Fifth and

Fourteenth Amendments to the United States Constitution. One of his arguments appears

to be that because the IJ characterized his application as “a very close case,” R. at 117, he

met his burden of proof for asylum. A close case, however, is not the same thing as a

winning one, and both the BIA and IJ opinions explicitly state that Mr. Catchai failed to

carry his burden of proof. See id. at 4 (BIA opinion) (“Apart from the respondent’s

discredited testimony, his corroborative evidence, including background materials did not

independently satisfy his burden of proving his eligibility for asylum.”); id. at 50 (IJ

opinion) (“[T]he Court finds that the respondent’s testimony is not sufficient to amount to

reliable evidence sufficient for the respondent to meet his burden of proof.”). This

argument fails.

       Mr. Catchai also appears to challenge his removal on the ground that the IJ and

BIA were biased. He asserts that “they are supporting the dictatorship in Angola and the

torture of young people because of the economic ties between the corrupted government

of Angola and the United States.” Pet’r’s Br. at 17. Suffice it to say that he provides no

supporting evidence. We reject the challenge.

              3.     Treaty Obligations

       Mr. Catchai argues that his removal would be contrary to the United States’ treaty

obligations under the CAT. “To obtain relief under the Convention Against Torture,

aliens must prove it is more likely than not they will be tortured upon return, although the
                                              7
torture need not be on account of a protected status.” Uanreroro, 443 F.3d at 1202. The

BIA ruled that Mr. Catchai relied upon the same discredited testimony for both his

asylum and CAT claims and thus he had failed to demonstrate a clear possibility of

torture upon his return to Angola. Because Mr. Catchai fails to articulate on appeal any

reason why that ruling was erroneous, this argument, too, must fail. See Ritonga v.

Holder, 633 F.3d 971, 979 (10th Cir. 2011).

              4.        Basis of Persecution

       Mr. Catchai’s final argument is that the BIA erred in assessing his asylum

application as seeking protection from religious persecution rather than political

persecution. True, the BIA did note that, according to Mr. Catchai’s background

materials, the Angolan government does not interfere with the country’s churches or

clergy. But the BIA referenced those materials as just one part of its assessment of the

“totality of the circumstances and all relevant factors” supporting the IJ’s adverse

credibility finding, R. at 5 (internal quotation marks omitted), and elsewhere it correctly

stated that Mr. Catchai feared persecution “on account of his anti-MPLA political

opinion,” id. at 3. Further, the BIA’s citation to Angola’s apparent respect for religion

supports its conclusion that Mr. Catchai was not credible: if clergy in Angola are free

from oppression in general, then they are likely free from oppression on the basis of both

their religious and political views. Mr. Catchai’s argument here, like his others, can

afford him no relief.



                                               8
III.   CONCLUSION

       For the foregoing reasons, we DENY Mr. Catchai’s petition for review. We

GRANT Mr. Catchai’s motion for leave to proceed in forma pauperis.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                          9